Citation Nr: 0815654	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-28 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Fayetteville, Arkansas


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred from September 1, 2004 to 
September 7, 2004.



ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active military service from April 1955 to 
November 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Medical 
Administration Service (MAS) of the Fayetteville, Arkansas 
Department of Veterans Affairs (VA) Medical Center which 
granted the appellant's medical treatment reimbursement claim 
for the period from August 26, 2004 to August 31, 2004, while 
denying the reimbursement claim for the period from September 
1st to September 7, 2004.


FINDINGS OF FACT

1.  From September 1, 2004 to September 7, 2004, the 
appellant received treatment at a private hospital; all 
treatment provided was for a continued medical emergency and 
a VA or other federal facility was not feasibly available to 
provide the treatment.

2.  The appellant is financially liable for the treatment 
received; from September 1, 2004 to September 7, 2005, he was 
enrolled in the VA health care system, had received VA 
medical services within the prior 24 months, and had no 
coverage under a health plan contract for payment or 
reimbursement of the private hospital.

3.  The condition for which the appellant was treated was not 
service-connected and he was not otherwise eligible for 
reimbursement under 38 U.S.C.A. § 1728. 

4.  The claim for payment or reimbursement for the expenses 
incurred by the appellant for treatment received from 
September 1, 2004 to September 7, 2004, was timely filed 
within 90 days of the date the appellant was discharged from 
the private hospital.


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of private medical expenses are met for 
treatment provided to the veteran by a private hospital from 
September 1, 2004 to September 7, 2004.  38 U.S.C.A. §§ 1725, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 17.1000-17.1002, 
17.1004 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary. 

Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant was brought by ambulance to the emergency room 
of a private hospital in Fort Smith, Arkansas on the night of 
August 26, 2004.  He was intubated upon arrival and admitted 
to the intensive care unit.  According to the hospital 
discharge summary, the appellant remained quite critical and 
his cardiac enzymes continued to rise.  Therefore, a cardiac 
catheterization was obtained; the testing revealed severe 
multi-vessel coronary disease and critical left main disease.  
On August 31, 2004, the appellant was cleared for transfer to 
the cardiac telemetry unit within the private hospital and he 
subsequently underwent a three-vessel coronary artery bypass 
graft (CABG) with mitral valve repair surgery on September 1, 
2004.  The appellant was discharged from the private facility 
on September 7, 2004.

A VA physician has opined that the appellant could have been 
transferred to a VA facility on August 31, 2004.  On the 
other hand, the evidence of record contains an April 2005 
written statement from the appellant's cardiac surgeon to the 
effect that, because of the appellant's extreme presentation, 
it was felt not suitable to transfer the appellant to another 
facility.  The surgeon also stated that the appellant's 
coronary artery bypass surgery was performed on an urgent 
basis.

The evidence of record also contains a February 2005 written 
statement from the appellant's treating cardiologist.  This 
physician emphatically stated that the appellant was not 
stable for discharge after he underwent his cardiac 
catheterization.  The cardiologist further stated that the 
appellant would have been at significant risk if he had been 
put into a transfer situation, even by air ambulance, and 
that transfer had not been advisable.  This physician feels 
that the appellant's extremely critical lesions demonstrated 
in his films contraindicated any reasonable doctor finding 
the appellant safe for transfer to another facility.  The 
cardiologist concluded that it was completely unreasonable to 
even consider transfer of the appellant to another facility 
[on August 31, 2004].

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  As there is no indication from the 
record, nor has the appellant alleged, that he has a total 
disability or that his treatment at the private hospital was 
for an adjudicated service-connected disability, a non-
service-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability or 
for the purpose of ensuring entrance or continued 
participation in a vocational rehabilitation program under 
38 U.S.C.A. Chapter 31, he is not eligible for benefits under 
38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728 and 38 C.F.R. 
§§ 17.120, 17.47(i). 

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing  
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency  
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here).

(i) The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided.  
38 C.F.R. § 17.1002.

The claimant (who can be the veteran or the medical service 
provider) must submit the claim for payment or reimbursement 
within 90 days after the latest of the following: (1) July 
19, 2001; (2) The date that the veteran was discharged from 
the facility that furnished the emergency treatment; (3) The 
date of death, but only if the death occurred during 
transportation to a facility for emergency treatment or if 
the death occurred during the stay in the facility that 
included the provision of the emergency treatment; or (4) The 
date the veteran finally exhausted, without success, action 
to obtain payment or reimbursement for the treatment from a 
third party.  38 C.F.R. § 17.1004(d).

Initially, the Board notes that the appellant's original 
claim for payment or reimbursement has been partially granted 
by the MAS, in that the first provision of services from 
August 26, 2004 to August 31, 2004, has been approved.  It is 
only the remainder of the treatment period (from September 1, 
2004 to September 7, 2004) that remains in issue.  Therefore, 
for the sake of brevity, the Board finds that MAS, by its 
award of payment/reimbursement for treatment for the initial 
six days of treatment, has conceded that the appellant's 
application was timely submitted; that the private hospital 
at issue provides emergency care; that the appellant's 
treatment at the private hospital was for a condition of such 
a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health; and that a 
prudent layperson could reasonably expect the absence of 
immediate medical attention would result in serious 
impairment to body functions or serious dysfunction of a 
bodily organ or part.  38 C.F.R. § 17.1002(b).  

Regarding the feasible availability of a VA facility for the 
veteran's treatment, the Board finds that MAS has also 
conceded that the Fayetteville VAMC's services were not 
initially feasibly available by providing 
payment/reimbursement for the first six days of treatment the 
appellant received at the private hospital from August 26, 
2004 to August 31, 2004.  

The MAS determined that the private hospital treatment after 
his initial August 26th to 31st emergency treatment was not 
for a continued medical emergency as the hospital staff 
physicians had found him to be "stable" for transfer from the 
intensive care unit of the hospital to the telemetry unit of 
the hospital.  See 38 C.F.R. § 17.1002(d).  The Board finds, 
however, that by finding the appellant "stable," the hospital 
staff was simply making a general indication that the 
appellant was not, at that moment, in immediate acute 
distress.  It is clear from the record that at that point the 
physicians at the private hospital felt that the appellant 
definitely needed to undergo major open heart surgery the 
very next day.  The record also shows that the appellant was 
not moved from the private hospital, but merely to the 
telemetry unit; it is unknown how much distance the appellant 
traveled during this intra-hospital transfer.  Id.

Additionally, by definition, a telemetry unit is an area of a 
hospital where special machines are used to help staff 
closely monitor patients, especially for changes in blood 
pressure and the rate and rhythm of the heart.  Telemetry is 
a way to send data electronically from one point to another.  
In a telemetry unit, machines record electronic data related 
to each patient; the machines then send this data to a 
central area where it can be displayed on TV screens for 
staff to read.  This allows every patient in the unit to be 
watched closely from one place, for signs of trouble.  An 
individual is sent to the telemetry unit when the 
professional is concerned about key body functions, such as 
the heart rate.  People receive a lower, or less intense, 
level of care than they would get in the intensive care unit, 
but a higher level of care than they would get if sent to a 
regular inpatient unit.  

Thus, the Board finds that given the urgent nature of the 
appellant's cardiac condition and the urgent need to get him 
to open heart surgery, he was not stable for transfer to the 
Fayetteville VAMC.  According to http://www.mapquest.com, the 
distance between the two facilities is 60 miles; this 
distance is not comparable to moving a patient down a hallway 
or two.  Furthermore, the appellant's medical care would have 
been handed over to a new team of VA doctors unfamiliar with 
the current parameters of his condition and there is no 
evidence of record that an operating room or a surgical team 
was available on September 1, 2004.  See 38 C.F.R. 
§ 17.1002(d).

The Board instead finds that there is no evidence of record 
that establishes that the appellant was stable for transfer 
prior to September 7, 2004.  At that point, since the 
appellant was discharged from the private hospital on that 
date, it clearly would have been safe to transfer him to the 
VAMC; indeed, the private hospital discharge summary states 
that the appellant "was deemed stable on postop day seven, 
September 7, 2004".  Furthermore, the evidence of record 
does not show that a bed was even available at the VAMC prior 
to his discharge on September 7, 2004.  Given the absence of 
any contrary plausible evidence, the Board cannot find that 
the veteran "could have been safely . . .  transferred to a 
VA . . . facility" prior to September 7, 2004.  Id.

In summary then, given that the appellant was not stable for 
transfer prior to September 7, 2004; given that there's no 
indication that the VAMC had a bed and/or surgery available 
for the appellant from September 1, 2004 until his discharge 
on September 7, 2004; and given that the appellant was not 
ready to be discharged home from the private hospital until 
September 7, 2004, the Board finds that  under the meaning of 
the pertinent regulation, a continued medical emergency 
existed for the entire duration of the appellant's treatment 
at the private hospital (i.e. from August 26, 2004, to 
September 7, 2004.  

It is reasonably clear from the record that the appellant was 
enrolled in the VA healthcare system and had received medical 
services within the prior 24-month period as it was noted in 
the private hospital records that he had been treated at a VA 
facility a few weeks before his admission to the private 
hospital.  Also, the MAS essentially conceded that the 
appellant was enrolled in the VA system.  It is also 
reasonably established that the appellant is financially 
liable to the private hospital as the MAS has already paid 
for the initial six days of care.  There is also nothing in 
the record to indicate that the appellant had any health 
coverage other than from VA.  Finally, as mentioned above, 
the appellant is not eligible for reimbursement under 
38 U.S.C.A. § 1728.  See 38 C.F.R. § 17.1000(e)-(i). 

Thus, the evidence establishes that the claim for 
payment/reimbursement for the cost of the appellant's 
treatment at the private hospital was timely filed.  It also 
establishes that the appellant's initial care at that private 
hospital was emergent; that VA or other federal facilities 
were not feasibly available and that that the continued care 
the appellant received up until September 7, 2004, was for a 
continued medical emergency.  Furthermore, the appellant was 
enrolled in the VA health care system; had received services 
within the prior 24 months; was financially liable for the 
private hospital treatment and had no other applicable health 
coverage.  Hence, payment or reimbursement for the costs of 
treatment from the private hospital from September 1, 2004, 
to September 7, 2004, is warranted.  


ORDER

Entitlement to payment or reimbursement for the private 
medical services the appellant received at a private hospital 
from September 1, 2004 to September 9, 2004, is granted. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


